Citation Nr: 0947768	
Decision Date: 12/17/09    Archive Date: 12/31/09	

DOCKET NO.  06-36 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disability, to include residuals of left shoulder surgery 
performed at a Department of Veterans Affairs (VA) medical 
facility on March 8, 2005. 

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss of use of the left 
arm, to include as the residual of left shoulder surgery 
performed at a VA medical facility on March 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1971, with additional unverified active service of 3 years, 2 
months, and 7 days.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 decision by the VA Regional 
Office (RO) in Phoenix, Arizona.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a left shoulder 
disability and loss of use of the left arm.  In pertinent 
part, it is contended that, were VA medical personnel to have 
performed magnetic resonance imaging (MRI) studies when the 
Veteran first injured his left shoulder, "they would have 
seen a significant tear, and would have (performed) 
corrective surgery to save (the Veteran's) one good arm."  
In that regard, a review of the claims folder discloses that 
service connection is currently in effect for, among other 
things, a traumatic, above-the-elbow amputation of the 
Veteran's right upper extremity.

Pertinent evidence of record would appear to indicate that, 
on March 8, 2005, the Veteran underwent surgery at a VA 
medical facility for left shoulder impingement and complete 
tear of the left rotator cuff with retraction of the tendon 
and thickened and edematous bicipital tendon and subluxation.  
Reportedly, the Veteran's left shoulder pathology had been 
discovered on magnetic resonance imaging.  Also noted was 
that the Veteran had apparently undergone treatment with 
injections, nonsteroidal anti-inflammatory medication, and 
therapy prior to surgery for his various left shoulder 
pathology.  Significantly, in a VA outpatient treatment note 
dated in early July 2004, it was noted that it was "time" 
for the Veteran to receive another left shoulder injection, 
inasmuch as he had previously received two other injections.  
However, VA treatment records dated immediately prior to July 
2004, which records would presumably reflect those 
injections, as well as treatment with the aforementioned 
nonsteroidal anti-inflammatory medication and therapy, are 
not at this time a part of the Veteran's claims folder.  
Rather, the most recent VA record dated prior to July 2004 
consists of a report of VA examination conducted in March 
1993, more than 10 years prior to the Veteran's left shoulder 
surgery.

The Board notes that, in a VA physical therapy note dated in 
late June 2005, it was reported that the Veteran discussed 
"at length" difficulties with his left shoulder since the 
time of his March 2005 surgery, e.g., an inability to lift 
his left arm, and pain.  Also noted was that the Veteran was 
frustrated with his surgical outcome, in that he felt that 
the VA had "cut off too much bone," and failed to provide him 
with postsurgical therapy.  Significantly, subsequent VA 
outpatient treatment records show little, if any, follow-up 
for the Veteran's March 2005 left shoulder surgery.  Nor has 
the Veteran been afforded a VA examination for the purpose of 
determining whether he has experienced additional disability 
as the result of carelessness, negligence, lack of proper 
skill, etc., on the part of VA medical personnel performing 
his March 2005 left shoulder surgery.  Under the 
circumstances, the Board is of the opinion that additional 
development of the evidence is appropriate prior to a final 
adjudication of the Veteran's current claims.

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Any pertinent VA inpatient or 
outpatient treatment records for the 
period from March 1993 to July 2004, and 
specifically including any and all 
records of treatment for the Veteran's 
left shoulder pathology during that 
period, should be obtained and 
incorporated in the claims folder.  All 
attempts to procure such records should 
be documented in the file.  If the RO/AMC 
cannot obtain those records, a notation 
to that effect should be included in the 
claims file.  In addition, the Veteran 
and his representative should be informed 
of any such problem.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to VA.  All attempts to 
procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded a 
VA orthopedic examination in order to 
determine his potential entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for his 
left shoulder disability, and/or loss of 
use of the left arm.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
aforementioned examination, the 
orthopedic examiner should offer an 
opinion as to whether it is as likely as 
not the case that, as a result of the 
Veteran's March 2005 left shoulder 
surgery, or the failure to provide an 
earlier MRI, the Veteran experienced 
additional disability of his left 
shoulder and/or arm.  Should it be 
determined that the Veteran did, in fact, 
suffer the aforementioned additional 
disability, an additional opinion is 
requested as to whether that additional 
disability (including any apparent loss 
of use) was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA medical personnel, or 
an event not reasonably foreseeable.  All 
such information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.  

4.  The RO/AMC should then review the 
Veteran's claims for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a left shoulder 
disability (to include residuals of left 
shoulder surgery), and loss of use of the 
left arm.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of a 
Statement of the Case (SOC) in September 
2006.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


